Citation Nr: 0428548	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of diabetes mellitus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served from October 1966 to October 1968.

This appeal arose from a June 2002 rating decision issued by 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office.  

The issue of secondary service connection for peripheral 
neuropathy of the upper and lower extremities is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus currently requires an oral 
hypoglycemic medication and a restricted diet.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for compensation for diabetes mellitus.  
Initially, the Board notes that the veteran's claim for an 
initial evaluation in excess of 20 percent for diabetes 
mellitus is a "downstream issue" from the veteran's claim 
for service connection.  For example, in January 2002, the 
veteran filed a claim for compensation for diabetes mellitus, 
peripheral neuropathy, and hypertension.  The RO issued a 
VCAA letter in April 2002, informing the veteran of the 
evidence necessary to substantiate the claim.  In the June 
2002 rating decision, the RO granted service connection for 
diabetes mellitus and the veteran has appealed the 20 percent 
evaluation assigned.  This is considered a "downstream" 
issue.

In this type of circumstance, if the veteran has received a 
VCAA letter for the underlying claim (here, a claim for 
compensation), and the veteran raises a new issue following 
the issuance of the rating decision (here, a claim for an 
increased rating), VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved.  
Section 5103(a), however, does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  

The Board notes that the RO issued a statement of the case in 
October 2002 and a supplemental statement of the case in 
March 2003, which addressed the veteran's claim for a higher 
rating.  The October 2002 statement of the case explained 
both the veteran's and VA's responsibilities in obtaining 
evidence to substantiate his claim as provided under 38 C.F.R 
§ 3.159.  As such, the Board finds that VA has no outstanding 
duty to inform the appellant that any additional information 
is needed.

II.  Facts

The veteran served from October 1966 to October 1968.  In 
June 2002, he was granted service connection for diabetes 
mellitus as a result of exposure to herbicides during the 
Vietnam War.  In August 200l after presenting for a VA 
examination to determine if he had diabetes, the VA examiner 
restricted his diet, suggested an exercise routine, and 
provided him with materials to test his blood sugar levels 
over the course of six weeks.  No insulin or oral 
hypoglycemic medicines were prescribed to regulate diabetes 
mellitus at the time of this examination.  

In 2001, the veteran reported for a follow-up examination.  
His blood and urine testing confirmed diabetes mellitus, and 
as a result, he was placed on Glipizide, an oral hypoglycemic 
medication.  Dietary restrictions were continued.  In 
November 2001, the veteran's laboratory results indicated 
poor blood glucose control over a period of 60 days.

In December 2002, the veteran presented for a VA examination.  
The examiner noted that the veteran was still taking 
Glipizide and remained on dietary restrictions.  The examiner 
did not indicate that any activities were restricted.  
Rather, he reported that at the time of diagnosis, the 
"veteran was asked to exercise and initially he walked about 
a mile each day." 

In his appeal to the Board, the appellant reported that he 
was being seen every eight to twelve months for blood work.  
The veteran has not reported being hospitalized or 
experiencing any episodes related to his diabetes that have 
required treatment since his diagnosis.  

VA has requested and received the veteran's private medical 
records from the physician listed on the veteran's Form 21-
4142, Authorization and Consent to Release Information.  
These records do not indicate any treatment for diabetes. 

III.  Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
diabetes mellitus.  This matter, therefore, is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern.  See Fenderson v. West, 12 Vet. App. 119, 
26 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)).  
As to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.  The evidence reflects that 
the condition has not significantly changed and a uniform 
rating is warranted.

Diabetes mellitus is rated according to the provisions set 
forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  This 
section provides that a 10 percent evaluation is warranted 
when diabetes mellitus may be managed by restricted diet 
only.  A 20 percent evaluation is warranted when the disease 
requires insulin and restricted diet or oral hypoglycemic 
medication and restricted diet.  A 40 percent rating is 
warranted when the veteran requires insulin, his diet is 
restricted, and his activities are regulated.  

A veteran will receive a 60 percent evaluation for diabetes 
mellitus when he requires insulin; his diet is restricted; 
activities are regulated; and he experiences episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, in addition to having complications 
that would not be compensable if they were separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, restricted diet, regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for 
diabetes mellitus.  The veteran is currently taking an oral 
hypoglycemic medication and his diet is restricted, thus 
satisfying the criteria for a 20 percent evaluation.  There 
is no record of regulation of activity or required insulin 
injections that would warrant a 40 percent evaluation.  The 
VA examiner simply recommended that the veteran exercise, 
which would not constitute regulation of activity.  In 
addition, a 60 percent evaluation is not warranted as there 
is no evidence of any episodes of ketoacidosis or 
hypoglycemic reactions requiring either hospitalization or 
twice a month visits to a diabetic care provider since the 
veteran's diagnosis.  The Board finds, therefore, that an 
evaluation in excess of 20 percent is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.  

IV.  Extraschedular

The Board finds that consideration of extraschedular ratings 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is not 
warranted.  This regulation provides that to accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential  theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).   
 
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

REMAND

In December 2002, a VA examiner was asked to determine 
whether the veteran's peripheral neuropathy of the upper and 
lower extremities and hypertension were secondary to his 
service-connected diabetes mellitus.  Although the examiner 
adequately answered the question in regards to hypertension, 
he did not adequately answer the question regarding 
peripheral neuropathy of the upper and lower extremities.  He 
noted the veteran's symptoms and opined that they were 
compatible with a diagnosis of mild diabetic neuropathy, but 
indicated that they preceded the diagnosis of diabetes 
mellitus by one year.  Merely stating that the veteran's 
symptoms predates a diagnosis is not an adequate response to 
the question of secondary service connection for peripheral 
neuropathy of the upper and lower extremities.  The Board 
finds, therefore, that this opinion is insufficient to 
support a determination that the veteran's peripheral 
neuropathy of the upper and lower extremities is not 
secondary to his service-connected diabetes mellitus.

In December 2002, the AOJ denied the claim for service 
connection for peripheral neuropathy of the upper and lower 
extremities.  In September 2003, the representative entered a 
document that may only be described as a notice of 
disagreement.  Thus, the issue of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities must be remanded for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, the case is remanded for the following action: 
	
1.	The AOJ should order an examination, including 
an EMG, to determine whether the veteran's 
peripheral neuropathy of the upper and lower 
extremities is secondary to his service-
connected diabetes mellitus.

2.	The AOJ should instruct the examiner to 
correctly respond to the question of whether 
it is greater than 50 percent likely, at least 
50 percent likely, or less than 50 percent 
likely, that the veteran's current peripheral 
neuropathy of the upper and lower extremities 
is secondary to his service-connected diabetes 
mellitus.

3.	The AOJ should issue a statement of the case 
for the issue of entitlement to service 
connection for peripheral neuropathy of the 
upper and lower extremities.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



